Co 7A NN Dn FR W YN

DO NO Dw DO KW KH BN HN Bow mm i ee aes
Oo ANN nH FP WN KF TOD HO HH NT DH WN BP WW NBO KF OO

 

   
  

Case 3:19-cr-08188-GMS Document1 Filed 08/43/19 Page-t-ef-3~
FILED _.. LODGED
__. RECEIVED __ COPY
. AUG 1 8 2019
CLEAK U S DISTIRCT COURT
DISTHICT OF ARIZONA
BY rveemvnnn eet DEPUTY

 

 

 

UNITED STATES DISTRICT COURT
DISTRICT OF ARIZONA

 

 

 

CR-19-08188-PCT-GMS (DMF) |
United States of America,
REDACTED
Plaintiff, INDICTMENT
Vv.
VIO: 18U.S.C. §§ 1153, 2243(a) and
2246(2)
William Vernon Pete, Jr., (CIR-Sexual Abuse of a Minor)
Counts 1-6
Defendant.
THE GRAND JURY CHARGES:

COUNT 1
On or about J anuary 27, 2013, in the District of Arizona, within the confines of the
Navajo Nation Indian Reservation, Indian Country, the Defendant, WILLIAM VERNON
PETE, JR., an Indian did knowingly engage in and attempt to engage in a sexual act with
Jane Doe, a child who had attained the age of 12, but had not attained the age of 16 and
was at least 4 years younger than defendant. The sexual act involved contact between the
defendant’s penis and the victim’s vulva, upon penetration, however slight and is
specifically alleged to have occurred the first time at the windmill.
In violation of Title 18, United States Code, Sections 1153, 2243(a) and 2246(2).
COUNT 2
On or about J ae 27, 2013, in the District of Arizona, within the confines of the
Navajo Nation Indian Reservation, Indian Country, the Defendant, WILLIAM VERNON
PETE, JR., an Indian did knowingly engage in and attempt to engage in a sexual act with

 

 
SoS mA NTN DN BP W HO

NO NO WO NH KN BP HN HN De Re Re Be Se Se Se eae oe Gh
oN DN UO FP WN KF TD CO CO NT DB WN BP WW PO KF OC

 

Case 3:19-cr-08188-GMS Document1 Filed 08/13/19 Page 2 of 3

Jane Doe, a child who had attained the age of 12, but had not attained the age of 16 and
was at least 4 years younger than defendant. The sexual act involved penetration, however
slight, of the victim’s genital opening by the defendant’s finger with an intent to abuse,
humiliate, harass and degrade any person and arouse and gratify the sexual desire of the
defendant and is specifically alleged to have occurred the first time at the windmill.
In violation of Title 18, United States Code, Sections 1153, 2243(a) and 2246(2).
COUNT 3
On or about December 3 1, 2013, in the District of Arizona, within the confines of
the Navajo Nation Indian Reservation, Indian Country, the Defendant, WILLIAM
VERNON PETE, JR., an Indian did knowingly engage in and attempt to engage in a sexual
act with Jane Doe, a child who had attained the age of 12, but had not attained the age of
16 and was at least 4 years younger than defendant. The sexual act involved contact
between the defendant’s penis and the victim’s vulva, upon penetration, however slight
and is specifically alleged to have occurred in the victim’s bedroom.
In violation of Title 18, United States Code, Sections 1153, 2243(a) and 2246(2).
COUNT 4

On or about December 31, 2013, in the District of Arizona, within the confines of

the Navajo Nation Indian Reservation, Indian Country, the Defendant, WILLIAM |

VERNON PETE, JR., an Indian did knowingly engage in and attempt to engage in a sexual
act with Jane Doe, a child who had attained the age of 12, but had not attained the age of
16 and was at least 4 years younger than defendant. The sexual act involved contact
between the defendant’s penis and the victim’s anus, upon penetration, however slight and
is specifically alleged to have occurred in the victim’s bedroom.

In violation of Title 18, United States Code, Sections 1153, 2243(a) and 2246(2).

COUNT 5

On or between February 26, 2014 and March 1, 2014, in the District of Arizona,

within the confines of the Navajo Nation Indian Reservation, Indian Country, the

Defendant, WILLIAM VERNON PETE, JR., an Indian did knowingly engage in and

oa.

 

|

|

 
So HN DH Nn FBP W HNO

Do NO NO NBO NO NN NN ND HB HB HB BSB 8B eS Se ee ee pe
oN DH OW FP Ww NY KF DO BOHN Dn BW PB KF CO

 

Case 3:19-cr-08188-GMS Document1 Filed 08/13/19 Page 3 of 3

attempt to engage in a sexual act with Jane Doe, a child who had attained the age of 12, but
had not attained the age of 16 and was at least 4 years younger than defendant. The sexual
act involved contact between the defendant’s penis and the victim’s vulva, upon
penetration, however slight and is specifically alleged to have occurred in an abandoned
house near the Rez Golf Course.

In violation of Title 18, United States Code, Sections 1153, 2243(a) and 2246(2).

COUNT 6

On or between February 26, 2014 and March 1, 2014, in the District of Arizona,
within the confines of the Navajo Nation Indian Reservation, Indian Country, the
Defendant, WILLIAM VERNON PETE, JR., an Indian did knowingly engage in and
attempt to engage in a sexual act with Jane Doe, a child who had attained the age of 12, but
had not attained the age of 16 and was at least 4 years younger than defendant. The sexual
act involved penetration, however slight, of the victim’s genital opening by the defendant’s
finger with an intent to abuse, humiliate, harass and degrade any person and arouse and
gratify the sexual desire of the defendant and is specifically alleged to have occurred in an
abandoned house near the Rez Golf Coutse.

In violation of Title 18, United States Code, Sections 1153, 2243(a) and 2246(2).

A TRUE BILL

 

s/
FOREPERSON OF THE GRAND JURY
Date: August 13, 2019

MICHAEL BAILEY
United States Attorney
District of Arizona

s/
KIYOKO PATTERSON
Assistant U.S. Attorney

 

 
